Citation Nr: 0009388	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  The veteran also had additional periods of active duty 
for training and served in the United States Naval Reserve. 

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.


FINDING OF FACT

The veteran has not presented a claim of entitlement to 
service connection for Parkinson's disease that is plausible 
or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for 
Parkinson's disease is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board acknowledges that the Reno 
RO has or is undertaking a research project which attempts to 
determine the relationship of the development of 
Parkinsonism-dementia complex in those servicemen who were 
stationed in Guam during World War II.  The results of that 
study are not yet available, as such, at this time, there is 
no indication that the study will support this particular 
appellant's claim.  Thus, the Board will proceed to 
adjudicate the instant claim.  See generally Sacks v. West, 
11 Vet. App. 314, 317 (1998) (Medical treatise evidence that 
is too inconclusive to make a link that is more than 
speculative is insufficient to make the claim plausible for 
purposes of establishing a well grounded claim).  The Board 
hereby informs the appellant that if the survey and study 
results are released, he may submit those results to the RO 
for the purpose of reopening his claim.

The veteran is seeking service connection for Parkinson's 
disease.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim for service connection for Parkinson's 
disease is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a claim for a benefit to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the service medical records, including 
the veteran's February 1946 separation examination, are 
negative for any findings, treatment or diagnosis of 
Parkinson's disease. 

While post-service medical records reveal that the veteran 
has been diagnosed with Parkinson's disease, no examiner has 
linked this disorder with the appellant's active duty 
service.  Further, the appellant has not submitted any 
competent evidence otherwise suggesting such a nexus.  In 
this regard, the Board has considered a February 1997 private 
medical statement of Patricia S. Van Reet, M.D.  In her 
statement, Dr. Van Reet confirmed the veteran's diagnosis of 
Parkinson's disease and indicated that she was aware that the 
Reno RO was conducting a research project involving the 
development of Parkinson's/Dementia Complex in those 
servicemen who were stationed on Guam and other Pacific 
islands during World War II.  She also related that the 
veteran had indicated to her that the Reno RO had informed 
him that Parkinsonism/Dementia Complex in those incidents 
seemed to be associated with the exogenous toxic agent Cycad.  
Although Dr. Van Reet appears to be relating the veteran's 
Parkinson's disease to his service in Guam, her statement is 
based on the unsubstantiated results of a study being 
undertaken by the Reno RO.  Moreover, as her statement is 
based on a history provided by the veteran, it is not 
sufficient to well ground this claim.  While an examiner can 
render a current diagnosis based upon her examination, a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Simply put, Dr. Van Reet did not 
state that it was at least as likely as not that the veteran 
developed Parkinson's disease because he served on Guam 
during World War II.  As such, her opinion does not well 
ground this claim.

The only evidence presented by the veteran that tends to show 
a connection between his Parkinson's disease and service are 
his own statements.  However, his lay assertions of record 
claiming to relate his disorder to service in Guam during 
World War II, are not competent evidence relating a present 
condition to the appellant's military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, a well 
grounded claim requires competent evidence linking the 
current disability to the veteran's active duty service.  In 
the absence of such evidence the Board finds that the 
appellant has failed to fulfill his statutory burden of 
submitting a well grounded claim of entitlement to service 
connection for Parkinson's disease.  Under such circumstances 
this claim is denied as not well grounded. 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for Parkinson's disease is 
denied.


REMAND

The veteran has presented claims to reopen issues of 
entitlement to service connection for eye, lung, liver, and 
skin disorders secondary to mustard gas exposure.  These 
claims were denied in September 1996, and in October 1996 the 
veteran filed a notice of disagreement.  To date, however, a 
statement of the case has yet to be issued to the veteran.  
Accordingly, in accordance with the decision in Manlicon v. 
West, 12 Vet. App. 238 (1999), these issues are remanded for 
appropriate action.

Therefore, this case is REMANDED for the following:

The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the Notice of 
Disagreement, and as appropriate issue a 
Statement of the Case on these claims to 
reopen.

The Board takes this opportunity to note that it does not 
have appellate jurisdiction over these claims, and that these 
claims may only be referred by the RO to the Board for 
appellate consideration if and only if the veteran files a 
timely substantive appeal.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

